DETAILED ACTION
Response to Amendment
Claims 19, 21, 22, 25-28, 30, 32, 33, and 36-41 are pending. Claims 19, 21, 22, 25-28, 30, 32, 33, and 36-41 are amended directly or by dependency on an amended claim.
Response to Arguments
Applicant’s arguments, see pages 9-11, filed 11 April, 2022, with respect to the 35 USC 103 rejections of claims 19, 21, 22, 25-28, 30, 32, 33, and 36-41 have been fully considered and are persuasive.  The 35 USC 103 rejections of claims 19, 21, 22, 25-28, 30, 32, 33, and 36-41 have been withdrawn. 
Allowable Subject Matter
Claims 19, 21, 22, 25-28, 30, 32, 33, and 36-41 are allowed.
The following is an examiner’s statement of reasons for allowance: As noted above, arguments and amendments were persuasive. The following art is cited as relevant, but not sufficient alone or in combination to disclose, teach, or fairly suggest the subject matter of the independent claims:

US 20210117646 A1[does not predate]: Further, according to the disclosed embodiment, the information processing apparatus 1 is capable of flying, and includes the imager 11. The controller 15 uses the imager 11 to capture an image from the air, determines the degree of congestion around the user based on the image captured, and notifies the user of the degree of congestion.

US 20190019404 A1 [does not predate]: The item “β.sub.CG” represents weight given to a congestion level of a selected action option and a corresponding action. In other words, the item “β.sub.CG” represents how much a congestion level contributes to a satisfaction level of an action option selected by a user. The “congestion level” means a congestion level of a transit option when an action corresponding to a selected action option represents transit. Also, the “congestion level” means a congestion level of a store at which to make a purchase when an action corresponding to a selected action option represents shopping. Namely, the congestion level according to the present embodiment indicates a congestion level experienced when an action corresponding to a selected action option is taken.

US 20200116506 A1[does not predate]: If more than one target is available for an individual or a group within the crowd, one may be selected based on visibility, direction of movement, surroundings of the crowd such as barriers, and similar parameters. Alternatively, more than one target may also be provided to the individuals or groups to follow if the multiple targets are all moving in the desired direction.

US 20170046575 A1: The US Patent Application No. US20100322516A published by Li-Qun Xu et al. provides a crowd congestion analysis method. This patent discloses a method and system for analyzing crowd congestion in actual spaces, in which a video image is used to determine a region of interest in a space and the region of interest is partitioned into an irregular array of sub-regions, each congestion contributor being assigned to a sub-region. Then, the first and second spatial-temporal visual features are determined, and metrics are computed so that the measure of dynamic or static congestion of each sub-region is characterized.

US 8812344 B1: For example, promotional items from a category can be placed in the vicinity of the highest density location of crowding to attract the shoppers in an incidence. On the other hand, the promotional items can be located in a less crowded location to avoid the neighboring crowds for competing items and to disperse the traffic of shoppers in the target store area, thus controlling the crowd navigation, in another approach for layout planning.

US 20180341814 A1[does not predate]: Tasks of the robotic surveillance device Inside Zone X Approaching the suspicious person, and informing a security officer and the crowds Adjacent to Zone X Entering Zone X, looking for a security officer, or predicting and tracking in the person's escaping direction Non-adjacent to Zone X Patrolling

US 20220058944 A1[does not predate]: The details 426 can include parameters such as, but not limited to, latitude/longitudinal details of the congestion bottleneck, distance of the other bottlenecks identified from the location of the bottleneck, root cause analysis of the congestion around the bottleneck, forecasted traffic flow around the bottleneck, forecasted speed of vehicles around the bottleneck, road elevation data associated with the bottleneck, peak hours of congestion around the bottleneck, one or more real-time geographical & temporal parameters, real-time visual indicators and historical dataset responsible for the formation of the bottleneck in the past and real-time. The user device 120 is programmed to provide the operator 118 the ability to access the congestion bottleneck identified and the root cause analysis to control the traffic in advance thereby reducing the traffic congestion around the congestion bottleneck identified.

US 20220017115 A1[does not predate]: The traffic condition prediction module 1840 may include an adjacent intersection congestion estimating engine 1848. The adjacent intersection congestion estimating engine 1848 may estimate an imminent traffic congestion condition based on traffic congestion conditions of adjacent intersection or adjacent intersections with smart nodes in the network 800. The adjacent intersection congestion estimating engine 1848 may estimate imminent traffic congestion at one or more adjacent intersections that are adjacent to a respective one smart node. For example, traffic condition prediction module 1840 may predict traffic congestion leading away from a smart node based on the time (i.e., two or more TL state cycles) a moving vehicle OOI stays in a turning lane. If a vehicle is predicted to turn left or right but remains stationary or moves at a very slow speed in a turning lane for several TL state cycles, such indication may be representative of a traffic congestion condition at an adjacent intersection or adjacent smart node in the direction of the turn.

US 20190051155 A1 [does not predate]: For example, the congestion potential deriving unit 1210 may derive the degree of congestion influence such that the relatively larger the number of currently parked vehicles is, the higher the degree of congestion influence based on the comparison of the number of vehicles parked in the past within the area with the number of currently parked vehicles. For example, the congestion potential deriving unit 1210 may set the number of vehicles allowed to pass through a cross section corresponding to a road width for each surrounding road of a certain area, and may calculate the degree of influence based on a specific traffic flow simulation or the like. The congestion potential deriving unit 1210 stores the derived congestion potential for each area in a congestion prediction information DB 1200H constructed in the storage unit 1200 in an aspect in which old congestion potential is overwritten and updated.

US 10433399 B2 [does not predate]: A crowd management system for influencing a crowd of people to distribute itself between a first region and a second region, comprising: at least one presence sensor configured to sense occupancy information from the first region and the second region; and a controller configured to receive said occupancy information from the at least one presence sensor; and at least one environmental control element configured to control an environmental effect in both the first region and second region; wherein said controller is configured to compare the occupancy information relating to the first region and the second region and based thereon to control the environmental effect in both the first region and the second region via the at least one environmental control element, such that the environmental effect in one of the first region or the second region is relatively more attractive or repellent than the other, in order to thereby influence at least a portion of the crowd to distribute or redistribute itself between the first region and the second region.

“Influencing Travel Patterns Through Real-time Dissemination of Parking Facility Occupancy”, 2018 [does not predate]: The dissemination of information will help influence travel patterns and improve operational performance at intersections within the vicinity of over-utilized parking facilities. The objective of this study is to develop and compare traffic analysis scenarios that will help determine minimum thresholds (percent of traffic) for influencing travel patterns

“Proactive Vehicle Re-routing Strategies for Congestion Avoidance”, 2012: Given a set of vehicles V=(v1,v2,v3,…,vm) to be re-routed, we define two urgency functions to compute the re-routing priority of a vehicle in V:
Relative Congestion Impact: RCI=(RemTT−RFFTT)/RFFTT
Absolute Congestion Impact: ACI=RemTT-RF FTT
where RemTT is the remaining travel time, and RF FTT is the remaining free flow travel time for the vehicle. RCI measures the impact of congestion on a vehicle relative to its remaining travel time, whereas ACI emphasizes the absolute increase in the travel time. In section V-B, we evaluate EBkSP under these two urgency functions. After vehicle selection and prioritization according to the urgency function, we assign each driver the path with least 1 popularity among previously assigned vehicles. Specifically, the most urgent vehicle is assigned the current best path without considering others. Then, the future footprints is updated based on the new path. When assigning the second vehicle, the popularity score can be calculated and only the least popular path will be chosen. Algorithm 1 presents the EBkSP's pseudo code. Besides what was described so far, the pseudo-code shows an optimization related to shortest path computation. Instead of computing the k-shortest paths for each vehicle to be re-routed, we compute these paths for the origin-destination (OD) pairs that have selected vehicles traveling between them (i.e., the set of OD pairs is much smaller than the set of vehicles to be re-routed). The same procedure is used in RkSP and DSP.

WO2008/043877A1:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


US 9601009 B2: One or more techniques and/or systems for providing congestion information for a road segment presently experiencing traffic congestion and/or likely to experience traffic congestion in the future are provided. In some embodiments, traffic models are configured to determine road segments where traffic congestion is likely to occur, to determine a cause of traffic congestion, and/or to determine the effect of such traffic congestion (e.g., the duration of such traffic congestion, the expected time delays due to such traffic congestion, etc.). Congestion information indicative of the cause of congestion and/or the effect(s) of such traffic congestion, for example, may be provided to a user to explain to the user why the congestion is occurring, to describe one or more road segments to avoid, and/or to explain why a particular route was selected as a preferred route to a destination, for example. For example, the traffic service 110 may determine that the traffic congestion starts proximate the second road segment 105, and thus may issue a request 114 to users within the second road segment and/or neighboring road segments 104, 106 asking users if they are aware of what might be causing the congestion. The traffic service 110 may alternatively or additionally utilize one or more models to predict a cause of the congestion and/or to supplement the information received via crowd-sourcing and/or via the data sources. By way of example, a first model may be configured to forecast whether the time-of-day is causing traffic congestion along one or more of the road segments 104-108 (e.g., is it rush-hour, and, if so, is rush hour contributing to congestion). A second model may be configured to forecast whether present weather conditions are causing traffic congestion along one or more road segments 104-108. A third model may be configured to forecast whether a nearby event at a local venue is causing traffic congestion along one or more road segments 104-108. A fourth model may be configured to forecast how various traffic accident scenarios might affect traffic congestionsing such forecasts and present traffic data, a prediction may be made regarding the cause of the traffic congestion. By way of example, the traffic model that takes into consideration weather may indicate that there is a high probability that present weather conditions are increasing traffic congestion. Accordingly, present weather conditions along the road segment may be predicted as the cause of the traffic congestion. As another example, the traffic model that takes into consideration local events may indicate that there is a high probability that a profession baseball game at a nearby stadium is increasing traffic congestion. As such, the traffic congestion may be attributed to the baseball game. In some embodiments, the traffic congestion may be predicted to be the cause of multiple events occurring concurrently. By way of example, no one event (or model) may explain the traffic congestion that is being experienced along the road segment (e.g., as determined based upon the traffic data). However, the combination of multiple events (e.g., such as a rush hour event in combination with an accident) and/or the combination of the output of models pertaining to such events may explain such traffic congestion. Thus, the rush hour event and the accident, in combination, may be predicted as the cause of the event, for example. In other embodiments, such a determination is made using a relative threshold. For example, an event associated with a traffic model that outputs the highest probability may be determined to be the likely cause of present or future traffic congestion. In still other embodiments, other approaches may be used to determine the cause of traffic congestion based upon the probability computed by respective models. For example, a set of rules may be devised that provides that if no probability exceeds a specified threshold, events associated with the two traffic models that output the two highest probabilities are identified as both contributing to the traffic congestion. As another example, a set of rules may be devised that provides that events associated with traffic models that output probabilities that are within a specified deviation of the highest probability are grouped with the event associated with the traffic model having the highest probability as all contributing to the traffic congestion.

US 10679495 B2 [does not predate]: One of the benefits of placing the detection on a mobile device is that it allows the intersection to take into account the movement of individuals, as opposed to vehicles. Specifically, the individuality of the detector allows for determinations based on person flow, as opposed to vehicle flow. In standard traffic control systems, the default measurement is the vehicle and particularly the motor vehicle. Thus, the system will act to accommodate the greatest vehicle flow. This is, however, not necessarily efficient. For example, three city buses will generally be carrying far more passengers than three small cars. Thus, there may be a desire to move the buses through first to get more people to their target destination quicker. An advantage of using a priority system assigned to each individual traveler as opposed to other forms of traffic light controller is that a priority system can utilize a ladder of priorities and can have priorities interact. Priority systems also allow for on the fly adjustment of priority based on changing circumstances. As contemplated above, to encourage motor vehicle efficiency, motor vehicles are often grouped or “platooned” in going through consecutive intersections. In this way, motor vehicle operators will generally stop at a fixed number of lights (often only one or two) through a large number of intersections so long as they travel at around a predetermined speed. Small vehicles (particularly non-motorized ones such as bicycles) will often travel slower than this speed. However, in a priority system, small vehicles can also be platooned and then the small vehicle (slower moving) platoon can then have a higher priority when it approaches the next intersection compared to a platoon of similar size travelling faster

US 20110115920 A1: For example, FIG. 7 is an example of the multi-state target tracking method according to the second exemplary embodiment of the disclosure. Referring to FIG. 7, targets in an image 700 are tracked, and the image 700 can be divided into regions 710 and 720 according to the foreground detection and the crowd density detection. By respectively comparing the crowd densities of the regions 710 and 720 with the threshold, the states of the regions 710 and 720 can be determined, so that the suitable tracking mode can be selected to track the targets. Wherein, the region 720 is determined to have a low crowd density, so that the background model is selected to track the targets in the region 720. Meanwhile, the region 710 is determined to have a high crowd density, so that the non-background model is selected to track the targets in the region 710. Finally, the moving information of the targets in the regions 720 and 710 that are obtained according to the background model and the non-background model are combined, so as to obtain the target information of the whole image 700.

US 20090115617 A1: In this case, on the position management database 78 in the server device 70, a high crowd inevitability level is set with respect to the position of the crowd mark 34B, whereas a low crowd inevitability level is set with respect to the position of the crowd mark 34A. Then, the crowd inevitability levels are added to the gathering position information and transmitted to the terminal device 1.

US 20140045517 A1: ADVANTAGE - The method enables providing ability to utilize mobile user metadata in conjunction with mapping services to offer additional functional information, so that real-time queue times around areas of high traffic and congestion in locations are determined and data can be subscribed to and from the set of mobile devices so as to provide insights to enable staff deployments within the location and to provide a user with up to date wait time at various check points, thus enabling user to choose the most time efficient path by the structure.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE M ENTEZARI HAUSMANN whose telephone number is (571)270-5084. The examiner can normally be reached 10-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT M RUDOLPH can be reached on (571)272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHELLE M ENTEZARI/Primary Examiner, Art Unit 2661